DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 38-39 and 55-58 in the reply filed on  02/28/2022 is acknowledged.
Claims 1-2, 15-20 and 34-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
	Claim status
The examiner acknowledged the amendment made to the claims on 04/09/2020.
Claims 1-2, 15-20, 34-39 and 55-58 are pending in the application. Claims 38-39 and 55-58 are previously presented. claims 1-2, 15-20 and 34-37 are withdrawn without traverse in response to the restriction requirement. Claims 38-39 and 55-58 are hereby examined on the merits.	
	
Claim Objections
Claim 38 is objected to because of the following informalities: “GI” in line 3 should be written out with full name glycemic index for the first occurrence.  Appropriate correction is required.
Claim  objected to because of the following informalities: “”no longer” in the last line should read “not longer”.   Appropriate correction is required.
Claim Warning
Applicant is advised that should claim 39 be found allowable, claim 56 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). In the instant case, claims  39 and 56 have the same scope.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-39 and 55-58 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites  “consuming blood sugar stabilizing nutrition of a GI of between about 30 and 40 GI for a period of time prior to an activity”; consuming an energy supplement of between about 40 and 50 GI for a period of time prior to an activity; consuming an energy supplement of between about 50 and 60 GI for a period of time closer to or directly before the activity; and consuming an energy supplement of between about 60 and 70 GI for an initial period of time during the activity; and consuming an energy supplement of between 70 and 80 GI for a period of time during the activity, after the initial period of time”. However, 
-it is unclear what subject is consuming the blood sugar stabilizing nutrition and the 4 energy supplements. Is it a human subject that consumes the nutrition and the 4 energy supplements? If that is the case, is it the same human subject that is consuming the nutrition and  the 4 energy supplements? 
-where both step 1 (consuming the blood sugar stabilizing nutrition) and step 2 (consuming the energy supplement of 40-50 GI) recite “an activity”, it is unclear if the activity recites in step 1 and the activity recited in step 2 are the same activity. If not, then “the activity” recited in step 3-5 of claim 38 and the dependent claims is corresponding to which activity recited in step 1-2? 
-“closer to” as in  “consuming an energy supplement of between about 50 and 60 GI for a period of time closer to or directly before the activity” renders the claim indefinite, for the reason that it is unclear what timing is being compared to such that this step of consuming happens more closer to the activity. Similar, it is unclear that consuming the energy supplement how soon before the activity is regarded as “directly before the activity”. clarification is required.
For the purpose of examination, it is interpreted that one or more human subject is performing step 1-5, and that step 1-5 are associated with one or more activity,. Appropriate correction is required.
Claims 39 and 55-58 depend from claim 38 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.
Claim 39 recites that the initial period of time is  “no longer than 90-120 minutes”. It is unclear whether the limitation means the initial period of time is not longer than 90 min, 100 min, 110 min or 120 min, etc., or it means the initial period of time is longer than 90 min but not longer than 120 min. For the purpose of examination, the limitation is interpreted to mean that the initial period time is not longer than 90 min or 100 min or 110 min or 120 min. Clarification is required.
Claim 56 limitation “not more than 90 to 120 minutes” is indefinite for the same reason as enumerated above. Clarification is required.
Claim 55 is indefinite because it is unclear whether 65 GI limits the energy supplement of 60-70 GI, or the energy supplement of 65 GI is an additional energy supplement. For the purpose of examination, 65 GI is interpreted to limit the energy supplement of 60-70 GI. Clarification is required.
Claim 57 limitation “75 GI” is indefinite for the same reason. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38-39 and 55-58  are rejected under 35 U.S.C. 103 as being unpatentable over Walton, “Glycaemic index and optimal performance”, Sports med., 1997, 23(3), pp. 164-172 (hereinafter referred to as Walton) in view of Thomas, “Carbohydrate feeding before exercise: effect of glycemic index”, Int. J. Sports Med., 1991, 12, pp. 180-186 (hereinafter referred to as Thomas) and Febbraio, “Preexercise carbohydrate ingestion, glucose kinetics, and muscle glycogen use: effect of the glycemic index”, J. Appl. Physiol. 2000, 89, pp. 1845-1851 (hereinafter referred to as Febbraio).
Regarding claims 38, 55 and 57, Walton teaches that athletes wishing to consume carbohydrates 30 to 60 minutes before exercise should be encouraged to ingest low GI foods. Consuming these types of foods will decrease the likelihood of creating hyperglycaemia and hyperinsulinaemia at the onset of exercise, while providing exogenous carbohydrate throughout exercise. It is recommended that high GI foods be consumed during exercise. These foods will ensure rapid digestion and absorption, which will lead to elevated blood glucose levels during exercise (Summary; page 168-169, para. 3.1 and 3.2).Ingestion of low GI foods 30-60 min prior to exercise is interpreted to read on the limitation about consuming an energy supplement for a period of time closer to or directly before the activity.
Walton is silent regarding consuming blood sugar stabilizing nutrition of a GI of 30-40 and consuming an energy supplement of 40-50 GI or 50-60 GI, prior to the activity.
In the same field of endeavor, Thomas teaches that consuming a meal (e.g., lentils) having a low GI value of 26-32 (e.g., 29±3) 1 hour before a prolonged strenuous exercise (e.g., cycling ) prolongs endurance by inducing less postprandial hyperglcermia and hyperinsulinmia, when compared with a high GI meals such as potato (Abstract; page 181, “ Study Design” and “Foods”).
Also in the same field of endeavor, Febbraio teaches that consuming a carbohydrate food (e.g., muesli that consists of oats and wheat) having a low GI value of 52 30 min before exercise could provide a more stable metabolic response (Abstract; page 1846, right column, first para. and para. that bridges page 1850 and 1851).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Walton by ingesting a meal (e.g., lentils) having a low GI value of 26-32 1 hour before exercise so as to prolong endurance by inducing less postprandial hyperglcermia and hyperinsulinmia. The GI value as disclosed by Thomas overlaps with the range recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I). The lentils as disclosed by Thomas is interpreted to read on “blood sugar stabilizing nutrition”, given that lentils has a low GI.
It would also have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Walton by ingesting a carbohydrate food (e.g., muesli that consists of oats and wheat) having a low GI value of 52 30 min before exercise so as to provide a more stable metabolic response. The muesli as disclosed by Febbraio is interpreted to read on “an energy supplement”.
It would also have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have ingested an energy supplement having a GI value that is between 26-52, for example 40-50 30-60 min prior to exercise for the metabolic and/or endurance benefit, given that prior art teaches that it is beneficial to take low GI food having a GI value of 26-52 before exercise. See MPEP 2144.05 I. A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).
Where Walton as modified by Thomas and Febbraio teaches consuming a low GI food having a GI value of 26-52 30 to 60 minutes before exercise, and consuming a high GI foods during exercise, it would have been obvious to consume a food or energy supplement having a GI that is higher than 52, such as 60-70, 65, 70-80 and 75 during exercise so as to ensure rapid digestion and absorption, which will lead to elevated blood glucose levels during exercise.
It would also have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have consumed a high GI food on multiple occasions during exercise, because where prior art has established that consuming a high GI food during exercise could ensure rapid digestion and absorption, consuming a high food multiple times would have provided more immediate energy for the exercise.
Regarding claims 39 and 56, considering the high GI food is taken during the exercise, it would have been obvious to have consumed the food in a short while without affecting the exercise. As such the time as disclosed in claims 39 and 56 are merely obvious variant of the prior art. On the other hand, it is customary for people to finish a meal/food in 90 min.
Regarding claim 58, Walton as modified by Thomas and Febbraio teaches what has been recited above but is silent regarding consuming a high GI food after 90-120 min of commencement of the activity. However, given that Walton teaches consuming a high GI food during exercise for the benefit of ensuring rapid digestion and absorption, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to consume the high GI food whenever immediate energy is needed to support the performance. As such the time as recited in the claim is merely an obvious variant of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793